People v Marone (2020 NY Slip Op 05932)





People v Marone


2020 NY Slip Op 05932


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
BETSY BARROS, JJ.


2018-09066
 (Ind. No. 20/18)

[*1]The People of the State of New York, respondent,
vFranklin Marone, appellant.


Paul Skip Laisure, New York, NY (Michael Arthus of counsel), for appellant, and appellant pro se.
Letitia James, Attorney General, New York, NY (Barbara D. Underwood, Nikki Kowalski, and James F. Gibbons of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Barry Kron, J.), rendered July 12, 2018, convicting him of grand larceny in the third degree and scheme to defraud in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the final orders of protection issued at sentencing are invalid because there was no evidence that the defendant posed a danger of physical harm or intimidation to the victims, and the Supreme Court failed to articulate on the record its reasons for issuing the orders of protection (see CPL 530.12[5]; 530.13[4]). The defendant's contentions are unpreserved for appellate review, as he failed to raise these issues at sentencing or move to vacate or amend the final orders of protection prior to the imposition of sentence (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-317; People v Moses, 185 AD3d 1060; People v Ramos, 164 AD3d 922, 923), and we decline to reach them in the exercise of our interest of justice jurisdiction (see People v Ray, 176 AD3d 979).
We note that the contentions set forth in the defendant's postjudgment motion to vacate or amend the orders of protection are not properly before this Court on the appeal from the judgment of conviction, and the defendant did not seek leave to appeal from the order denying the motion.
AUSTIN, J.P., LEVENTHAL, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court